                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

U.S. SPECIALTY                                 :
INSURANCE COMPANY,                             :
       Plaintiff and                           :
       Counterclaim-Defendant                  :            No. 1:17-cv-00885
                                               :
               v.                              :            (Judge Kane)
                                               :
TOM GORMAN, et al.,                            :
    Defendants and                             :
    Counterclaim-Plaintiffs                    :

                                       MEMORANDUM

       Before the Court are the motion for summary judgment filed by Defendants and

Counterclaim-Plaintiffs Jeffrey P. Barnett and Thomas L. Cline (“Claimants”) (Doc. No. 21),

and the motion for summary judgment filed by Plaintiff and Counterclaim-Defendant U.S.

Specialty Insurance Company (“USSIC”) (Doc. No. 22). For the reasons that follow, the Court

will grant Claimants’ motion for summary judgment (Doc. No. 21), and deny USSIC’s motion

for summary judgment (Doc. No. 22).

I.     BACKGROUND

       A.      Factual Background1

       USSIC issued an insurance policy (the “Policy”) (Doc. No. 21-1), to Tom Gorman

(“Gorman”), which was identified by policy number UA00163585-06 and applicable to a policy

period of October 31, 2014 through October 31, 2015 (id. at 5, Doc. No. 21-1 ¶ 1). Pursuant to

the Policy, USSIC provided insurance coverage to Gorman, who at all relevant times conducted




1
  Unless otherwise indicated, the following relevant facts of record are derived from Claimants’
statement of undisputed material facts. (Doc. No. 21-1.) The Court deems the facts recited
herein to be undisputed in all material respects. Additionally, the Court has directly cited
relevant evidence of record in certain instances.
business as Tipton Aircraft Services, in connection with Gorman’s aviation business activities on

the premises of the Tipton Airport in Odenton, Maryland. (Doc. No. 21-2 at 5.) Specifically,

Gorman’s business included repairing and servicing airplanes, and leased an aviation shop on the

property of the Tipton Airport for purposes of conducting such business. (Doc. No. 21-1 ¶ 2.)

The Policy includes differing levels of coverage that correspond to the type of damage that

would warrant such coverage. In pertinent part, Coverage A provides coverage for “bodily

injury and property damage liability” and imposes coverage limits of $1,000,000.00 per person,

and $1,000,000.00 per occurrence, while Coverage B provides coverage for bodily injury and

property damage liability resulting from a “products completed operations hazard,” with limits of

$100,000.00 per person and $1,000,000.00 per occurrence. (Doc. No. 21-2 at 5.)

       The Policy also defines various terms used therein, including, in pertinent part, “covered

premises” and “products-completed operations hazard” (“PCOH”). As it pertains to the

definition of “covered premises,” the Policy reads as follows:

       Covered premises means:

               a.     The airport premises shown in the Declarations as “LOCATION
                      OF AIRPORT INSURED BY THIS POLICY”; and

               b.     Any premises not owned, leased, rented or occupied by you, but
                      which are used temporarily and incidental to your use of the
                      airport; and

               c.     Any airport premises, or premises adjacent to an airport that you
                      acquire ownership or control of during the Policy period, if:

                              (1)    You notify us within 30 days after such acquisition;
                              (2)    You pay any additional premiums due as a result of
                                     this additional premises; and
                              (3)    You have no other valid and collectible insurance
                                     applicable to the loss.




                                                2
(Doc. No. 21-2 at 32.) In regard to a products-completed operations hazard, or PCOH, the

Policy states:

       Products-completed operations hazard:

                 a.    Includes all bodily injury and property damage occurring away
                       from covered premises and arising out of your product or your
                       work except:

                       (1)    Products that are still in your physical possession;

                       (2)    Work that has not yet been completed or abandoned.
                              However, your work will be deemed completed at the
                              earliest of the following times:

                              (a)     When all of the work called for in your contract has
                                      been completed;

                              (b)     When all of the work to be done at the job site has
                                      been completed if your contract calls for work at
                                      more than one job site;

                              (c)     When that part of the work done at a job site has
                                      been put to its intended use by any person or
                                      organization other than another contractor or
                                      subcontractor working on the same project.

                              Work that may need service, maintenance, correction,
                              repair or replacement, but which is otherwise complete,
                              will be treated as completed.

                 b.    Does not include bodily injury or property damage arising out of:

                       (1)    The transportation of property, unless the injury or damage
                              arises out of a condition in or on a vehicle not owned or
                              operated by you, and that condition was created by the
                              loading or unloading of that vehicle by any insured; or

                       (2)    The existence of tools, uninstalled equipment or abandoned
                              or unused materials

(Id. at 34.) The Policy also includes a declarations section (the “Declarations”), and Part 4 of the

Declarations describes the term “LOCATION OF AIRPORT INSURED BY THIS POLICY” as



                                                 3
“Tipton, Ft Meade (Odenton), MD.” (Id. at 5.) Further, the Declaration pertaining to Coverage

A lists “AIRPORT” and “BODILY INJURY AND PROPERTY DAMAGE LIABILITY” under

the “Coverages” section, while the Declaration pertaining to Coverage B lists “PRODUCTS

COMPLETED OPERATIONS HAZARD” and “BODILY INJURY AND PROPERTY

DAMAGE LIABILITY.” (Id.)

       Prior to February 8, 2015, Claimants “took their airplane to [] Gorman to be repaired

and/or serviced.” (Doc. No. 21-1 ¶ 3.) After picking up their airplane from Gorman, Claimants

“attempted to take off in the plane from the Tipton Airport” on approximately February 8, 2015,

yet during the takeoff, “the airplane suffered a power failure and crashed.” (Id. ¶ 4.) Both

Claimants were injured in the crash. (Id. ¶ 7.) While parties agree that the claims resulting from

the crash are claims covered by the Policy, they dispute the amount of coverage applicable to the

claims under the Policy (id.). The parties do not dispute that the crash was caused by Gorman’s

repair or servicing of the airplane. (Id. ¶ 10.)

       B.      Procedural Background

       On May 18, 2017, USSIC initiated the above-captioned action by filing a complaint

against Gorman, doing business as Tipton Aircraft Services, in this Court, seeking a declaratory

judgment that “Coverage B, [n]ot Coverage A,” under the Policy is applicable to Gorman’s

liability in relation to the crash. (Doc. No. 1.) On May 9, 2017, USSIC filed an amended

complaint for a declaratory judgment, which also named Claimants as defendants. (Doc. No. 6.)

On August 8, 2017, Claimants filed an answer to the amended complaint and a counterclaim, in

which they seek a declaratory judgment that the coverage limitations under Coverage A are

applicable to the relevant insurance claims (Doc. No. 13), and USSIC filed an answer to the

counterclaim on September 11, 2017 (Doc. No. 20). In the fall of 2017, both Claimants and



                                                   4
USSIC filed motions for summary judgment (Doc. Nos. 21, 22), each of which is fully briefed

and ripe for disposition.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 56 governs the grant of summary judgment. Parties may

move for summary judgment on particular claims or defenses, or on a part of each claim or

defense. Fed. R. Civ. P. 56(a). “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Id. “Material facts are those that could affect the outcome of the proceeding,

and a dispute about a material fact is genuine if the evidence is sufficient to permit a reasonable

jury to return a verdict for the nonmoving party.” Pearson v. Prison Health Serv., 850 F.3d 526,

534 (3d Cir. 2017) (citation omitted).

         In pertinent part, parties moving for, or opposing, summary judgment must support their

position by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for the purposes of the motion only), admissions, interrogatory answers, or other

materials.” Fed. R. Civ. P. 56(c)(1)(A). “The non-moving party cannot rest on mere pleadings

or allegations,” El v. Se. Pa. Transp. Auth., 479 F.3d 232, 238 (3d Cir. 2007), but “must set forth

specific facts showing that there is a genuine issue for trial.” Saldana v. Kmart Corp., 260 F.3d

228, 231-32 (3d Cir. 2001). The Court “must view all evidence and draw all inferences in the

light most favorable to the non-moving party” and will grant the motion only “if no reasonable

juror could find for the non-movant.” Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir.

2008).




                                                  5
       The standard applicable to a motion for summary judgment “is no different where there

are cross-motions for summary judgment.” Lawrence v. City of Phila., 527 F.3d 299, 310 (3d

Cir. 2008). As explained by the United States Court of Appeals for the Third Circuit:

       Cross-motions are no more than a claim by each side that it alone is entitled to
       summary judgment, and the making of such inherently contradictory claims does
       not constitute an agreement that if one if rejected the other is necessarily justified
       or that the losing party waives judicial consideration and determination [of]
       whether genuine issues of material fact exist.

Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968) (citing F.A.R. Liquidating Corp.

v. Brownell, 209 F.2d 375, 380 (3d Cir. 1954)).

       Thus, a district court presented with cross-motions for summary judgment is instructed to

evaluate the motions separately, “and view the evidence presented for each motion in the light

most favorable to the nonmoving party.” Borrell v. Bloomsburg Univ., 63 F. Supp. 3d 418, 433

(M.D. Pa. 2014) (citations omitted). “[E]ach movant must demonstrate that no genuine issue of

material fact exists; if both parties fail to carry their respective burdens, the [C]ourt must deny

[both] motions.” Quarles v. Palakovich, 736 F. Supp. 2d 941, 946 (M.D. Pa. 2010) (citing

Facenda v. N.F.L. Films, Inc., 542 F.3d 1007, 1023 (3d Cir. 2008)). “The standard for

addressing cross-motions for summary judgment remains the same as if there were only one

motion filed.” Beneficial Mut. Sav. Bank v. Stewart Title Guar. Co., 36 F. Supp. 3d 537, 544

(E.D. Pa. 2014) (citing Lawrence v. City of Phila., 527 F.3d at 310). “When both parties move

for summary judgment, ‘[t]he [C]ourt must rule on each party’s motion on an individual separate

basis, determining, for each side, whether a judgment may be entered in accordance with the

Rule 56 standard.” Auto-Owners Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 402 (3d Cir.

2016) (first alteration in original) (quoting 10A Charles Alan Wright, et al., Federal Practice &

Procedure § 2720 (3d ed. 2016)).



                                                  6
III.   DISCUSSION

       A.      Applicable Legal Standard2

       “The rules of analysis of insurance policies in Pennsylvania are well established. The

goal of interpreting an insurance policy, like that of interpreting any other contract, is to

determine the intent of the parties.” Firemen’s Ins. Co. of Washington, D.C. v. Tray-Pak Corp.,

130 F. Supp. 3d 973, 979-80 (E.D. Pa. 2015) (footnote omitted) (quoting Meyer v. CUNA Mut.

Ins. Soc’y, 648 F.3d 154, 163 (3d Cir. 2011)). Under Pennsylvania law, “the interpretation of an

insurance contract is a question of law.” See Quality Stone Veneer, Inc. v. Selective Ins. Co. of

Am., 229 F. Supp. 3d 351, 356 (E.D. Pa. 2017) (citing Kvaerner Metals Div. v. Commercial

Union Ins. Co., 908 A.2d 888, 897 (Pa. 2006)). “In the context of insurance contracts,

Pennsylvania courts have adopted ‘the contra proferentem principle of interpretation” in that

“ambiguities in policies are construed against the insurer.” See Utica Mut. Ins. Co. v. Cincinnati

Ins. Co., No. 18-cv-1646, 2019 WL 211287, at *4 (E.D. Pa. Jan. 15, 2019) (quoting Reliance Ins.

Co. v. Moessner, 121 F. 3d 895, 905 (3d Cir. 1997)). “Under this principle, when a provision in

an insurance policy is ambiguous, ‘the policy is to be construed in favor of the insured . . . and

against the insurer, as the insurer drafts the policy and controls the coverage.” Id. (quoting

Donegal Mut. Ins. Co. v. Baumhammers, 938 A.2d 286, 290 (Pa. 2007)).

       “Contractual language is ambiguous ‘if it is reasonably susceptible of different

constructions and capable of being understood in more than one sense.’” Madison Constr. Co. v.

Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999) (quoting Hutchison v. Sunbeam Coal




2
 As the parties correctly note, Pennsylvania law governs the Court’s interpretation of the Policy.
See, e.g., Fry v. Phoenix Ins. Co., 54 F. Supp. 3d 354, 361 (E.D. Pa. 2014) (“When exercising
diversity jurisdiction, a federal court sitting in Pennsylvania must predict how the Supreme Court
of Pennsylvania would decide questions of state law.”).
                                                  7
Co., 519 A.2d 385, 390 (Pa. 1986)). “This is not a question to be resolved in a vacuum. Rather,

contractual terms are ambiguous if they are subject to more than one reasonable interpretation

when applied to a particular set of facts.” Id. (citing Gamble Farm Inn, Inc. v. Selective Ins. Co.,

656 A.2d 142, 144 (Pa. Super. Ct. 1995); Techalloy Co., Inc. v. Reliance Ins. Co., 487 A.2d 820,

823 (Pa. Super. Ct. 1984)). A court may “consider extrinsic evidence to decide whether a

contract is ambiguous.” See Prudential Ins. Co. of Am. v. Prusky, 473 F. Supp. 2d 629, 637

(E.D. Pa. 2007) (citing Bethlehem Steel Corp. v. United States, 270 F.3d 135, 139 (3d Cir.

2001)). “Courts, however, should not read ambiguity into contracts.” Selective Way Ins. v.

Travelers Prop. Cas. Co. of Am., 724 F. Supp. 2d 520, 525 (E.D. Pa. 2010) (citing Madison

Constr. Co., 735 A.2d at 106).

       B.      Arguments of the Parties

       Claimants argue that Coverage A is applicable to the insurance claims at issue in the

instant action and, therefore, their motion for summary judgment should be granted. In support

of their motion, Claimants argue primarily that because “[t]he occurrence took place on the

covered premises, namely, the Tipton Airport, and arose [from] Mr. Gorman’s use of those

premises for the purposes of aircraft repair[,]” the occurrence “does not fall within the definition

of PCOH, as it took place on, not away from, the covered premises.” (Doc. No. 24 at 10.)

According to Claimants, the occurrence giving rise to this litigation undisputedly “took place on

the grounds of the Tipton Airport[,]” and the Policy defines “covered premises” as “[t]he airport

premises shown in the Declarations” and labeled “Local of Airport Insured by this Policy,” as

well as “[a]ny premises not owned, leased, rented or occupied by you, but which are used

temporarily and incidental to your use of the airport.” (Id. at 11.) Claimants point to the

Policy’s definition of “Airport” as “the airport designed in Item 4 of the Declarations[,]” noting


                                                 8
that Item 4 refers to the Tipton Airport as the insured airport and, therefore, “under the plain

terms of the Policy the ‘covered premises’ is the Tipton Airport in Odenton, Maryland.” (Id.)

       Further, Claimants rebuff USSIC’s argument “that the ‘covered premises’ are restricted

to the portion of the Tipton Airport occupied by its insured[,]’” stating that: (1) “there is

absolutely nothing in the Policy language that restricts the definition of ‘covered premises’ to a

mere portion of the airport[,]”3 and (2) USSIC “ignores subsection (b.) of the definition of

‘covered premises,’ which provides that the covered premises include ‘[a]ny premises not

owned, leased, rented or occupied by you, but which are used temporarily and incidental to your

use of the airport.’” (Id. at 12) (third alteration in original) (quoting id., Ex. 1 at 9). According

to Claimants, they, along with other customers of Gorman’s, “used the premises of that airport to

bring their aircraft to, and depart from, [Gorman’s] repair service[,]” thus demonstrating

temporary and incidental use of the premises for purposes of Gorman’s business. (Id. at 13.)4 In

addition, Claimants assert that while “USSIC relies solely on the PCOH exclusion to argue that



3
  To that end, Claimants state that “USSIC is the drafter of this Policy and could have defined
this term in a way that limited the ‘covered premises’ as ‘the airport’” and, consequently,
“USSIC must be bound by the plain language of the terms it chose to use in the Policy, and its
argument fails based upon this language alone.” (Doc. No. 24 at 12.)
4
  Additionally, Claimants argue that “USSIC has stated in another proceeding that a materially
identical insurance policy extended coverage to the entire airport premises[,]” citing U.S.
Specialty Insurance Company v. Bell Aircraft Sales and Service, Inc., 2:10-cv-14021 (S.D. Fla.
2010), and noting that, in that action, “USSIC specifically noted that the policy provided
coverage to its insured” under Coverage A “and stated that ‘the location of the airport insured by
the [p]olicy’ was ‘the portion of the St. Lucie International Airport in Fort Pierce, Florida,
occupied by’ its insured.” (Id. at 13) (citing U.S. Specialty Ins. Co. v. Bell Aircraft Sales &
Serv., Inc., 2:10-cv-14021 (S.D. Fla. 2010)). According to Claimants, in that case, “USSIC
contended that, because ‘the subject Airplane crash did not occur within the covered premises
under the [p]olicy, i.e., the St. Lucie International Airport,’ but rather occurred after the aircraft
had flown several miles away from that airport, Coverage A was inapplicable” and, therefore,
“USSIC recognized that the airport itself was the covered premises, and explicitly argued that the
occurrence at issue did not trigger coverage under Coverage A because it did not take place at
the airport itself.” (Id. at 14.)
                                                   9
Coverage A is inapplicable[,]” under the Policy, the “definition of ‘products-completed

operations hazard’ . . . is limited solely to occurrences that take place ‘away from’ the covered

premises.” (Id. at 15.) According to Claimants, “the express definition of that term provides that

a PCOH ‘[i]ncludes all bodily injury and property damage occurring away from covered

premises and arising out of your product or your work’” and, as a result, “an occurrence that

takes place on the covered premises is not a PCOH.” (Id. at 15-16.)5 In Claimants’ view,

because “the occurrence was causally connected to [] Gorman’s ‘use’ of the covered premises as

an aircraft repair shop[,]” it follows that “but for [Gorman’s] use of the premises to perform

aircraft service and repair, which he did in a negligent manner, the occurrence never would have

taken place[,]” thus establishing that Gorman’s “‘use’ of the covered premises for that purpose

was causally related to the occurrence” (id. at 18) and, “[c]onsequently, there is no dispute that

the occurrence falls within the express coverage provisions of Coverage A” (id. at 19).

       Conversely, USSIC asserts that the Policy’s clear and unambiguous language

demonstrates that Coverage B, rather than Coverage A, applies in this instance. (Doc. No. 28 at

7.) In support of this point, USSIC maintains that “Claimants’ proffered interpretation violates”

fundamental rules governing a court’s interpretation of an insurance contract provision. (Id. at 8-

9) (citing case law supporting the proposition that “policy language must be construed in light of

the context of the entire policy”). Further, USSIC states that Claimants are not entitled to



5
  In support of this proposition, Claimants assert that courts have consistently adopted such an
interpretation, stating that “notably, another Court in the Third Circuit has recognized that
differing policy limits between coverage ‘for general and for products-completed operations
hazard simply reflect [an insurance] policy’s intent to bifurcate coverage between damages that
occur on [the insured’s] property versus damages that occur away from [the insured’s] property.”
(Id. at 16) (internal quotation marks omitted) (alterations in original) (quoting Quality Stone
Veneer, Inc. v. Selective Ins. Co. of Am., 229 F. Supp. 3d 351, 364 (E.D. Pa. 2017)). According
to Cline in Barnett, in that case, the district court “expressly recognized that the on-premises/off-
premises distinction is the quintessential hallmark of PCOH coverage.” (Id.)
                                                 10
coverage under Coverage A because “Exclusion 22 to Coverage A precludes coverage for

liability ‘arising out of a [PCOH]’” and such an exclusion is inapplicable to the case at bar

because “Claimants’ plane must have been out of Gorman’s possession and Gorman’s work must

have been completed[,]” both of which USSIC characterize as undisputed facts, noting that the

incident “occurred after the plane had left Gorman’s premises and had taken off, [] Gorman was

not in the plane at the time[,]” and “at the time of the [c]rash, Gorman’s work on the plane was

completed.” (Id. at 9-10.) According to USSIC, the “covered premises” under the Policy refer

only to “the portion of the airport premises leased to Gorman[,]” and Claimants’ proffered

interpretation of the Policy “ignore[s] the actual language of the Policy – and the separate,

different definitions of ‘covered premises’ and ‘airport,’” and, rather, improperly equates the two

terms with each other. (Id. at 12.) USSIC maintains that, therefore, “the ‘covered premises’ as

defined in part a. [of the Policy] is the ‘portion’ of the ‘Tipton, Ft. Meade (Odenton), Md’ airport

‘occupied by’ Gorman (the named insured) as ‘tenant’” and “are not the ‘entirety’ of the Tipton

Airport as Claimants aver.” (Id. at 13.) In a similar vein, USSIC states that “[i]f the term

‘covered premises’ included the entire airport, then there would be no need to use the separately

defined term ‘airport’ in these instances.” (Id. at 16.)6 Additionally, USSIC states that the fact

that “[n]o premiums were paid for insuring the entire 366 acres of the Tipton Airport” constitutes

further evidence that the “covered premises” does not include the entire Tipton Airport. (Id. at

16-17.)




6
 In support of this point, USSIC maintains that “the Policy uses the term ‘covered premises’ in
several other places where it is obvious that the Policy is referring to something less than the
entire Tipton Airport,” including, inter alia, portions of the Policy providing for “the Extension
of Coverage to Include Personal and Advertising Injury Liability endorsement” and “the
Extension of Coverage to Include Contracts Reporting Basis endorsement.” (Doc. No. 28 at 16.)
                                                 11
       C.      Whether Summary Judgment is Proper

       The instant motions present the issue of whether the event giving rise to the claims

occurred on the “covered premises” under the Policy, for the parties do not dispute that the

airplane crash is a covered occurrence for purposes of the Policy, but, rather, disagree only as to

whether Coverage A or Coverage B applies to Claimants’ claims resulting from the crash. Upon

review of the relevant evidence of record, undisputed facts, parties’ arguments, and applicable

law, the Court is persuaded that the crash occurred on a “covered premises” under the Policy,

and, consequently, the exception to Coverage A for an occurrence that is a PCOH does not

apply. Accordingly, the Court concludes that Coverage A applies to the claims at issue in this

case and, therefore, summary judgment in favor of Claimants is warranted.

         Claimants’ proffered interpretation of “covered premises” governs the claims at issue in

this case because the Policy’s definition of “covered premises” is ambiguous and, consequently,

must be construed against the drafter, USSIC. The Court is mindful of its obligation not to

“distort the meaning of the [Policy’s] language or strain to find an ambiguity”;7 however, the

Court is not required to do so in this case because both parties have articulated reasonable

interpretations of the definition of “covered premises,” in that Claimants assert that the definition

applies to the entirety of the Tipton Airport (Doc. No. 24 at 10), while USSIC maintains that the

definition applies only to the portion of the Tipton Airport leased by Gorman as the insured

(Doc. No. 23 at 18). The Court, therefore, is obligated to examine the interaction of these

provisions in determining whether an ambiguity is present. See Halpin v. LaSalle Univ., 639

A.2d 37, 39 (Pa. Super. Ct. 1994) (“When determining whether a contract is ambiguous, a court




7
 See Westfield Ins. Co. v. Rustic Exteriors, Inc., No. 11-cv-6011, 2013 WL 12146532, at *7
n.10 (citing Steuart v. McChesney, 444 A.2d 659, 663 (Pa. 1982)).
                                                 12
must view the contract as a whole and not in discrete units.”). Having found both parties’

respective interpretations of “covered premises” to be reasonable, the Court concludes that the

Policy’s definition is ambiguous. See, e.g., Madison Constr. Co., 735 A.2d at 606 (providing

that “contractual terms are ambiguous if they are subject to more than one reasonable

interpretation when applied to a particular set of facts”).

       Based the conclusion reached supra, the Court must construe the definition of “covered

premises” against USSIC, the insurer and adopt the interpretation advocated by Claimants. See,

e.g., Reliance Ins. Co., 121 F.3d at 900-01 (“Where a provision of a policy is ambiguous, the

provision should be construed in favor of the insured and against the insurer, the drafter of the

agreement.” (citing Standard Venetian Blind Co. v. Am. Empire Ins. Co., 469 A.2d 563, 566 (Pa.

1983))). Such a construction is especially appropriate in this case, as the Court agrees with

Claimants that in order to adopt USSIC’s proffered interpretation of “covered premises,” the

Court would have to ignore both that “(1) the definition of ‘covered premises’ refers only to the

box labeled ‘LOCATION OF AIRPORT INSURED BY THIS POLICY;’ and (2) the definition

of ‘airport’ refers only to ‘the airport designated in Item 4 of the Declarations.’” (Doc. No. 29 at

4.) Because USSIC, as the drafter of the Policy, could have limited the definition of “covered

premises” to the portion of the Tipton Airport specifically leased and occupied by Gorman (id. at

5), the Court must construe the definition of “covered premises” against USSIC. See Firemen’s

Ins. Co., 130 F. Supp. 3d at 980 (providing that an ambiguous provision in an insurance contract

must be construed against the insurer).




                                                  13
IV.    CONCLUSION

       Based on the foregoing, the Court will grant Claimants’ motion for summary judgment

(Doc. No. 21), and deny USSIC’s motion for summary judgment (Doc. No. 22). An appropriate

Order follows.

                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania




                                             14
